Citation Nr: 0334449	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-17 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for cancer of the 
esophagus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied the veteran's claim of entitlement to service 
connection for cancer of the esophagus.  The veteran 
perfected a timely appeal of this determination to the Board.


REMAND

The veteran has reported receiving ongoing treatment at 
Robert Packer Hospital for his cancer of the esophagus; 
however, records of his care at the medical facility, or any 
other, dated since April 2002, have not been associated with 
the claims folder.  As such, this matter must be remanded to 
obtain any outstanding records of the veteran's treatment for 
this disease.

In support of this claim, the veteran argues that service 
connection is warranted because he has cancer of the 
esophagus that is related to his exposure to Agent Orange 
while serving in Vietnam.  In this regard, the Board notes 
that, as the RO has indicated and the veteran acknowledged in 
his November 2002 Substantive Appeal, esophageal cancer is 
not on the list of presumption diseases shown to be related 
to exposure to Agent Orange exposure.  In addition, the Board 
observes that recent studies by the National Academy of 
Sciences (NAS) has not resulted in a recommendation that 
cancer of the esophagus be included on the list because the 
medical evidence outweighs such an association.  See 68 Fed. 
Reg. 27630 (2003).  As such, on remand, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
2002)), the Board, on behalf of VA, is hereby advising the 
veteran that he may submit positive evidence that there is an 
association between his cancer of the esophagus and his 
exposure Agent Orange during service.

Finally, the Board notes that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit came to a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response; here, in the March 14, 2002, letter, 
the RO advised the veteran that had to submit evidence in 
support of his claim "by April 14, 2002."  Therefore, 
because this case is being remanded for additional 
development, on remand, the RO must take this opportunity to 
inform the veteran that he has a full year is allowed to 
respond to a VCAA notice.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of the 
VCAA, to include 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and any other 
applicable legal precedent.  In doing so, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the veteran's 
claim.  The RO should notify the veteran 
that this should specifically include any 
medical evidence indicating an 
association between his cancer of the 
esophagus and his in-service exposure to 
Agent Orange.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf.  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter, and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for his cancer 
of the esophagus.  This should 
specifically include records of his 
treatment at Robert Packer Hospital in 
Sayre, Pennsylvania, dated since April 
2002.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claim in light of all pertinent 
legal authority and the evidence of 
record.  

4.  If the determinations remain adverse 
to the veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


